          Case 2:09-cv-01871-LLS
          Case 2:09-cv-01871-LLS Document
                                 Document 193
                                          192 Filed
                                              Filed 04/24/20
                                                    04/24/20 Page
                                                             Page 11 of
                                                                     of 22
                                                                          r: _-- ---~:.-
                                                                             l'-,1)L   ~u.,).
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FIL ED
--------------------------------------------------------------X             DOC ±t: _ _ _ ___,_---r-_
AMERICAN INTERNATIONAL GROUP, INC.,                                                             ,(
                                                                                                     I
                                                                            DAT£ f(LED; 1/ i'J /2 c' •
                                                                                                     t



                                   Plaintiff,

                    V.                                            No. 09 Civ. 1871 (LLS)

UNITED STATES OF AMERICA,

                                   Defendant.
--------------------------------------------------------------X

                [111Ui)P81iiitl8' ORDER FOR WITHDRAW AL OF ATTORNEYS

Hon. Louis L. Stanton, U.S.D.J.:

         WHEREAS, on April 20, 2020, the law firm of Skadden, Arps, Slate, Meagher & Flom

LLP formally appeared on behalf of Plaintiff American International Group, Inc. in this action,

for the purpose of succeeding the law firm of Boies Schiller Flexner LLP as Plaintiffs counsel,

with Plaintiffs consent and approval;

         WHEREAS, the following attorneys from Boies Schiller Flexner LLP have appeared in

this action: David Boies, II; Jason Colin Cyrulnik; Ian Michael Dumain; Robin Ann Henry;

Edward John Normand; Matthew Lane Schwartz; and Matty Shulman;

         WHEREAS, attorneys Jason Colin Cyrulnik; Robin Ann Henry; Edward John Normand;

and Matty Shulman no longer are affiliated with Boies Schiller Flexner LLP;

         WHEREAS, the withdrawal of all current or former Boies Schiller Flexner LLP attorneys

is not expected to cause any disruption in this matter;

          WHERAS, neither Boies Schiller Flexncr LLP nor any of the withdrawing attorneys is

retaining or charging a lien; and
         Case 2:09-cv-01871-LLS Document 193
                                         192 Filed 04/24/20 Page 2 of 2




        WHEREAS, the American International Group, Inc. has been notified of, and consents

to, the withdrawal of all current and former Boies Schiller Flexner LLP attorneys from this

action; it is hereby

        ORDERED, that pursuant to Local Civil Rule 1.4, the following attorneys (and the firm

of Boies Schiller Flexner LLP) are withdrawn from this action and no longer will be sent

docketing notifications via the ECF system: David Boies, II; Jason Colin Cyrulnik; Ian Michael

Dumain; Robin Ann Henry; Edward John Normand; Matthew Lane Schwartz; and Motty

Shulman.

Dated: April 24, 2020

                                                    Respectfully submitted,
                                                    BOIES SCHILLER FLEXNER LLP

                                                    By:    Isl Ian M. Dumain
                                                            Ian M. Duman
                                                            333 Main Street
                                                            Armonk, NY 10504
                                                            (914) 749-8200
                                                            (914) 749-8300 (fax)
                                                            idumain@bsfllp.com

SO ORDERED:


    ~L,Si~
Hon. Louis L. Stanton, U.S.D.J.

                          ~Jz.'i \a.•




                                                2
